WADE, Justice
(dissenting).
I think it clear that the trial court correctly refused to direct a verdict against plaintiff and correctly instructed the jury that the Safety Appliance Act requires defendant to provide a ladder with reasonably safe footings. But I think to instruct the jury that plaintiff could not recover if his negligence was the sole proximate cause of his injuries and to admit evidence of, and instruct as it did on the regulation of the Interstate Commerce Commission and to reject plaintiff’s proffered proof that another workman had almost fallen from this same ladder,was prejudicial error.
If plaintiff’s negligence was the sole proximate cause of his injuries he was not entitled to recover. But plaintiff’s negligence would not relieve defendant from an otherwise existing liability, for if defendant violated the Safety Appliance Act and thereby proximately caused plaintiff’s injuries it would be liable therefore and such liability would not be affected by the fact that plaintiff’s negligence proximately caused his own injuries regardless of how great plaintiff’s lack of care might be. The questions for the jury to determine on this point are whether defendant violated the Safety Appliance Act and whether such violation, if any, proximately caused plaintiff’s injury. The answer to those questions must depend on whether or not the ladder’s footings were reasonably safe and should be the same regardless of whether or not the plaintiff was guilty of negligence, so that question did not concern the jury and was therefore immaterial, and the jury should *647not have been required to consider it, for whether or not the footings were reasonably safe depends on and should be determined from a consideration of the conditions created by defendant not from a consideration of the actions and conduct of the plaintiff. If plaintiff’s negligence was the sole proximate cause of his injuries, he cannot recover only because if such negligence was the sole or only proximate cause thereof there could be no other proximate cause and therefore defendant could not have caused such injuries.
But the court by instructions No. 5 and No. 6 invited the jury in determining defendant’s liability to determine whether or not plaintiff was guilty of negligence and to keep in mind what precautions plaintiff should take in order to exercise due care. In instruction no. 6 the jury was expressly instructed that the law required the plaintiff to exercise reasonable care for his own safety by properly balancing himself upon said ladder and by keeping a proper grip on the treads of the ladder from which he fell, and repeats that if the “sole proximate cause of plaintiff’s injuries was his failure to exercise reasonable care,” he could not recover. Thus the jury was definitely invited to consider the actions of the plaintiff, and if they found that he failed to keep himself properly, balanced or to keep a proper grip on the ladder, to find against him. The things which the court called to the jury’s attention had little or no bearing on the question of whether defendant proximately caused plaintiff’s injury, they were the things that should be considered and emphasized only if contributory negligence were a defense but not the things to be considered where it is no defense. Only a trained legal mind which understands clearly the difference between “sole proximate cause” and “contributory negligence” could in the face of such instructions keep in mind that “the sole proximate cause” is “the only proximate cause” and if there is only one proximate cause there can be no other such cause, but still it is immaterial whether plaintiff was neg*648ligent or not for regardless of how flagrant plaintiff’s negligence was, if defendant failed to furnish a reasonably safe ladder and thereby proximately caused or contributed in proximately causing plaintiff’s injuries, defendant is liable therefor and plaintiff’s negligence was not the sole proximate cause of his injuries. The determining factor is whether defendant failed to furnish a reasonably safe ladder which proximately caused the injuries which should be determined from a consideration of what it did or failed to do and not from whether plaintiff properly balanced himself or was otherwise negligent. It is simply asking the impossible to expect a jury of laymen under such circumstances to determine this case on the basis of defendant’s performance rather than plaintiff’s actions. I therefore thipk that this instruction would not have been more harmful had it directly told the jury that plaintiff could not recover if they found him guilty of contributory negligence.
The case of Coray v. Southern Pacific Co., 119 Utah 1, 223 P. 2d 819, where by a divided court we approved an instruction that denied recovery if the jury found that the employee’s negligence was the sole proximate cause of his death, is distinguishable from this case in that the evidence there would justify a finding that the employee’s negligence intervened after the effects of the defective appliance had been expended, and thereby rendered such defects only a remote cause of the accident. In that case Mr. Justice WOLFE, though writing the prevailing opinion, disagreed with the majority of the court, stating that he believed that the defective brakes and the employee’s negligence were so closely connected and so concurrent in their effect in causing the accident that it was error for the court to instruct that plaintiff could not recover if the employee’s negligence was the sole proximate cause of his death, because there was no evidence that the employee committed independant acts of negligence which would jus*649tify such instruction. He cited and analyzed many cases and authorities to that effect, See 223 P. 2d at pages 822-823. Here there were no independent acts of negligence on the part of the plaintiff which were not concurrent with the allegedly unsafe ladder in bringing about plaintiff’s injuries. In a concurring opinion in Coray v. Southern Pacific R. R. Co., supra, I attempted to distinguish that case from the cases relied on by Mr. Justice WOLFE in reaching the conclusion that there was, in that case, no evidence to justify the instruction in question, by pointing out that there the jury might find that sufficient time lapsed after the defective brakes suddenly stopped the train to render such stopping only a remote cause, and not a proximate cause of the accident and that the failure of the deceased employee to keep any lookout was an independent, intervening cause of the accident and therefore the sole proximate cause thereof. In the instant case the plaintiff’s negligence, if any, was concurrent with the failure of the defendant to furnish a reasonably safe ladder, if there was such failure, and certainly not independent thereof. What Mr. Justice WOLFE said in the Coray case on this subject applies with equal force to the facts of this case.
I also think it was error to receive in evidence and instruct as the court did on the regulations of the Interstate Commerce Commission governing the clearance required for ladders. This would have been admissible had plaintiff claimed that this ladder was dangerous because of the short clearance provided by this rung, but plaintiff’s claim is that it was dangerous only because of the variation in the clearance between this and the other rungs in this ladder, not because the lack of clearance made it inherently dangerous. That evidence had no bearing on the problem presented to the jury, but had a strong potentiality for confusing the jury into thinking that since the regulations did not require greater clearance than this rung *650had it could not be dangerous.
I also think the court erred in refusing the proffered evidence that a few minutes after this accident a fellow employee almost fell in descending this same ladder on account of the variation in the protrusion between this and the other rungs of this ladder. I think this evidence clearly had probative value in showing the cause of the accident and therefore should have been admitted. The contention in the prevailing opinion that this evidence is not admissible because of a change in circumstances in that the fellow employee knew of this accident and was alerted to the danger seems unsound, for a person who had been alerted to the danger would be much less apt to fall in descending this ladder than a person who had no warning thereof, so if a person who had been warned of the danger almost fell in negotiating that ladder, it would be much stronger proof that it was unsafe than if he had the same experience without such warning. Nor is the fact that the defendant might rebut this evidence by showing that others negotiated this same ladder without encountering any difficulty a valid reason for rejecting this evidence. For many people may, and often do, pass over a dangerous place without accident, and the mere fact that evidence might be contradicted has never to my knowledge been considered a valid reason for its rejection.